EXHIBIT 10.10

This Amendment was prepared

by and when recorded should

be mailed to:

Erika K. Del Duca, Esq.

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, New York 10005

 

 

--------------------------------------------------------------------------------

Space above this line for recorder’s use

AMENDMENT OF DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

KNOW ALL PERSONS BY THESE PRESENTS:

THIS AMENDMENT OF DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (this “Amendment”) is made as of the 19th day of
May, 2006 by STYROCHEM U.S., LTD., a Texas limited partnership, successor by
conversion to StyroChem U.S., Inc., a Texas corporation, having an office at c/o
Radnor Holdings Corporation, Radnor Financial Center, 150 Radnor Chester Road,
Building A, Suite 300, Radnor, Pennsylvania 19087 (the “Grantor”), in favor of
COMMONWEALTH LAND TITLE OF FORT WORTH, INC., having an address at 777 Taylor
Street, Suite 902, Fort Worth, Texas 76102 (the “Trustee”), for the benefit of
TENNENBAUM CAPITAL PARTNERS, LLC, having an office at 2951 28th Street, Suite
1000, Santa Monica, California 90405, in its capacity as collateral agent
(together with its successors and assigns in such capacity, the “Beneficiary”).

WITNESSETH

WHEREAS, reference is made to the Credit Agreement dated as of December 1, 2005
(the “Original Credit Agreement”) among Radnor Holdings Corporation, as borrower
(the “Company”), the Grantor, as one of several guarantors, the other
Guarantors, the Lenders and the Beneficiary, as agent and collateral agent;

WHEREAS, as security for the promises, terms, conditions, agreements and
obligations imposed on the Grantor under the Original Credit Agreement and the
Other Documents, the Grantor executed and delivered to the Trustee for the
benefit of the Beneficiary a Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated as of December 1, 2005 and recorded
on December 6, 2005 as Document Number D205362754 with the Office of the County
Clerk in Tarrant County of the State of Texas (the “Existing Deed of Trust”),
which covers the real property described in Exhibit A attached hereto; and

 

      Tarrant County, TX (Peden Rd)



--------------------------------------------------------------------------------

WHEREAS, pursuant to the terms of that certain Amendment No. 1 dated as of
April 4, 2006 (as may be further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Amendment No. 1”) among the
Company, the Grantor, as one of several guarantors, the Guarantors, the Lenders
and the Beneficiary, the parties have agreed to amend the Original Credit
Agreement to authorize the issuance of additional loans in the amount of Twenty
Three Million Five Hundred Thousand Dollars ($23,500,000) (the “Tranche C
Loans”), increasing the aggregate principal amount of Indebtedness from Ninety
Five Million Dollars ($95,000,000) to One Hundred Eighteen Million Five Hundred
Thousand Dollars ($118,500,000); and

WHEREAS, the Grantor and the Beneficiary desire to amend, extend and modify the
Existing Deed of Trust, and the liens created thereby, as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree that the Existing Deed of
Trust shall be hereby amended and modified as follows:

Section 1. Defined Terms. Each capitalized term used herein and not otherwise
defined herein shall have the meaning assigned thereto in the Existing Deed of
Trust, as amended by this Amendment, or if not defined therein, in the Original
Credit Agreement, as amended by Amendment No. 1. Each reference in the Existing
Deed of Trust to “this Deed of Trust” shall be deemed to be a reference to the
Existing Deed of Trust, as amended by this Amendment.

Section 2. Modification. The Existing Deed of Trust is hereby amended as
follows:

(a) The first WHEREAS clause is hereby amended and restated in full by deleting
it in its entirety and replacing it with the following:

“WHEREAS, the Lenders (as defined in the Credit Agreement (as defined below))
have extended, at the request of Radnor Holdings Corporation (the “Company”),
ninety two million six hundred thousand dollars ($92,600,000) aggregate
principal amount of Tranche A Loans (the “Tranche A Loans”), two million four
hundred thousand dollars ($2,400,000) aggregate principal amount of Tranche B
Loans (the “Tranche B Loans”) and twenty three million five hundred thousand
dollars ($23,500,000) aggregate principal amount of Tranche C Loans (the
“Tranche C Loans”) (the Tranche A Loans, Tranche B Loans and Tranche C Loans are
collectively referred herein as, the “Loans”); the total aggregate principal
amount of the Loans not exceeding one hundred eighteen million five hundred
thousand dollars ($118,500,000) and which Loans are evidenced by the Tranche A
Notes executed by the Company (the “Tranche A Notes”), the Tranche B Notes
executed by the Company (the “Tranche B Notes”) and the Tranche C Notes executed
by the Company (the “Tranche C Notes”) pursuant to the Credit Agreement, dated
December 1, 2005, between the Company, the Company’s subsidiaries that provide
guarantees under the

 

   - 2 -    Tarrant County, TX (Peden Rd)



--------------------------------------------------------------------------------

Credit Agreement (the “Guarantors”), the Lenders and Tennenbaum Capital
Partners, LLC, as agent and collateral agent, as amended by Amendment No. 1,
dated as of April 4, 2006 (as amended, the “Credit Agreement”);”;

(b) The second WHEREAS clause is hereby amended and restated in full by deleting
it in its entirety and replacing it with the following:

“WHEREAS, the Company, the Guarantors, and Beneficiary, as collateral agent,
have entered into that certain Tranche A Security Agreement dated as of
December 1, 2005 pursuant to which the Company and the Guarantors have granted a
security interest in, and undertaken obligations with respect to, certain
collateral and other property described therein, as amended by that certain
Amendment No. 1 To Tranche A Security Agreement dated as of April 4, 2006 (as
amended, the “Tranche A Security Agreement”);”;

(c) The fourth WHEREAS clause is hereby amended and restated in full by deleting
it in its entirety and replacing it with the following:

“WHEREAS, pursuant to the Credit Agreement, the Guarantors have unconditionally
guaranteed the repayment of the indebtedness evidenced and represented by the
Tranche A Notes and the Tranche C Notes (the “Indebtedness”), as well as the
payment, performance, observance and discharge by the Company of all
obligations, covenants, conditions and agreements made by the Company to, with,
in favor of and for the benefit of Beneficiary or any of the Tranche A Lenders
and the Tranche C Lenders (as those terms are defined in the Credit Agreement)
under the Credit Agreement and the Other Documents (as defined below);”;

(d) The fifth WHEREAS clause is hereby amended and restated in full by deleting
it in its entirety and replacing it with the following:

“WHEREAS, Beneficiary, the Tranche A Lenders and the Tranche C Lenders, as a
condition precedent to the transactions contemplated by the Credit Agreement,
have required that Grantor execute and deliver this Deed of Trust to the Trustee
for the benefit of Beneficiary; and”;

(e) The first paragraph of the Granting Clauses is hereby amended and restated
in full by deleting it in its entirety and replacing it with the following:

“NOW, THEREFORE, to secure to Tranche A Lenders and the Tranche C Lenders
(i) the payment or performance and discharge of all sums due under this Deed of
Trust; (ii) the payment or performance and discharge of all terms, conditions
and covenants, including the Secured Obligations, set forth in the Credit
Agreement and the Other Documents, other than the payment of

 

   - 3 -    Tarrant County, TX (Peden Rd)



--------------------------------------------------------------------------------

principal, prepayment premium, if any, and interest on, the Tranche B Loans and
the performance of the Guarantors with respect thereto; and (iii) the payment or
performance and discharge of all other obligations or indebtedness of Grantor,
the Company, or the other Guarantors to Beneficiary, Tranche A Lenders or
Tranche C Lenders of whatever kind or character and whenever borrowed or
incurred under the Credit Agreement or the Other Documents, including without
limitation, principal, prepayment premium, if any, and interest (as the same may
vary in accordance with the terms of the Credit Agreement) on the Tranche A
Loans and the Tranche C Loans (but excluding the payment of principal,
prepayment premium, if any, and interest on, the Tranche B Loans), fees, late
charges and expenses, including attorneys’ fees (subsections (i), (ii) and
(iii) collectively, the “Liabilities”), Grantor DOES HEREBY GRANT, BARGAIN,
SELL, CONVEY, TRANSFER, ASSIGN, MORTGAGE and SET OVER to Trustee, his/her
substitutes and assigns, for the benefit of Beneficiary, Tranche A Lenders and
Tranche C Lenders, all right, title and interest of Grantor in and to the
following (collectively, the “Property”):”;

(f) The references in the fifth grammatical paragraph on page 4 of the Existing
Deed of Trust (i.e., the paragraph beginning with the words “The present
principal amount of the Liabilities”) to “$92,600,000” are hereby deleted and
“$116,100,000” is substituted therefor;

(g) Section 3 is hereby amended and restated in full by deleting it in its
entirety and replacing it with the following:

“SECURITY AGREEMENT. This Deed of Trust (i) shall be construed as a Deed of
Trust on real property, and (ii) shall also constitute and serve as a “Security
Agreement” on personal property within the meaning of the Code, and shall
evidence until the grant of this Deed of Trust shall terminate, a first and
prior security interest under the Code as to property within the scope thereof
and in the state where the Property is situated with respect to the Service
Equipment, fixtures, Contracts, Rents and Leases. To this end, Grantor GRANTS
to, has GRANTED, BARGAINED, CONVEYED, ASSIGNED, TRANSFERRED and SET OVER, and by
these presents does GRANT, BARGAIN, CONVEY, ASSIGN, TRANSFER and SET OVER, unto
Trustee and Beneficiary, a first and prior security interest and all of
Grantor’s right, title and interest in, to, under and with respect to the
Service Equipment, fixtures, Contracts, Rents, Leases and Proceeds to secure the
full and timely payment of the Tranche A Notes and the Tranche C Notes, and the
full and timely performance and discharge of the Liabilities. It is the intent
of Grantor, Beneficiary and Trustee that this Deed of Trust encumber all Leases
and that all items contained in the definition of “Leases” which are included
within the Code be covered by the security interest granted in this Section 3;
and all items contained in the definition of “Leases” which are excluded from
the Code be covered by the provisions of the grant to Trustee herein. Grantor
hereby agrees with Beneficiary to deliver to Beneficiary, in form and substance
reasonably satisfactory to Beneficiary, such “Financing Statements”, as such
term is

 

   - 4 -    Tarrant County, TX (Peden Rd)



--------------------------------------------------------------------------------

used in the Code, and execute and deliver such further assurances as Beneficiary
may, from time to time, reasonably consider necessary to create, perfect, and
preserve Beneficiary’s security interest herein granted, and Tranche A Lenders
or Tranche C Lenders may cause such statements and assurances to be recorded and
filed, as such times and places as may be required or permitted by law to so
create, perfect and preserve such security interest. Grantor authorizes
Beneficiary to file such Financing Statements describing such parts of the
Property as Beneficiary may desire. This Deed of Trust shall also constitute a
“fixture filing” for the purposes of the Code. All or part of the Property are
or are to become fixtures; information concerning the security interest herein
granted may be obtained from either party at the address of such party set forth
herein. For purposes of the security interest herein granted, the addresses of
debtor (Grantor) and the secured party (Beneficiary) are set forth in the first
paragraph of this Deed of Trust.”;

(h) Section 4.1 is hereby amended and restated in full by deleting it in its
entirety and replacing it with the following:

“Assignment: For good and valuable consideration, including the indebtedness
evidenced by the Tranche A Notes and the Tranche C Notes, the receipt and
sufficiency of which are hereby acknowledged and confessed, Grantor has
absolutely GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does
absolutely and unconditionally GRANT, BARGAIN, SELL and CONVEY the Rents and
Leases unto Beneficiary, in order to provide a source of future payment of the
Tranche A Notes, the Tranche C Notes and the Liabilities, subject only to the
Permitted Exceptions applicable thereto and the License (herein defined), it
being the intention of Grantor and Beneficiary that this conveyance be presently
effective; TO HAVE AND TO HOLD the Rents and Leases unto Beneficiary, forever,
and Grantor does hereby bind itself, its successors and assigns to warrant and
forever defend the title to the Rents and Leases unto Beneficiary against every
Person whomsoever lawfully claiming or to claim the same or any part thereof;
provided, however, that if Grantor shall pay or cause to be paid the Tranche A
Notes and the Tranche C Notes as and when same shall become due and payable and
shall perform and discharge or cause to be performed and discharged the
Liabilities on or before the date same are to be performed and discharged, then
this assignment shall terminate and be of no further force and effect.”;

(i) Section 4.2 is hereby amended and restated in full by deleting it in its
entirety and replacing it with the following:

“Limited License. Beneficiary hereby grants to Grantor a limited license (the
“License”) subject to termination of the License and the other terms and
provisions of Section 4, to exercise and enjoy all incidences of the status of a
lessor with respect to the Rents and Leases, including the right to collect,
demand, sue for, attach, levy, recover and receive the Rents, and to give proper
receipts, releases and acquittances therefor. Grantor hereby agrees to lawfully

 

   - 5 -    Tarrant County, TX (Peden Rd)



--------------------------------------------------------------------------------

receive all Rents and hold the same as Beneficiary’s agent (for the limited
purposes set forth herein) to be applied, and to apply the Rents so collected,
first to the payment of the Tranche A Notes and the Tranche C Notes, next to the
performance and discharge of the Liabilities, and next to the payment of any
operating expenses of the Property. Thereafter, Grantor may use the balance of
the Rents collected in any manner not inconsistent with this Deed of Trust, the
Credit Agreement and the Other Documents. Neither this assignment nor the
receipt of Rents by Beneficiary (except to the extent, if any, that the Rents
are actually applied to the Tranche A Notes and the Tranche C Notes by
Beneficiary upon and after such receipt) shall effect a pro tanto payment of the
debt evidenced by the Tranche A Notes and the Tranche C Notes, and such Rents
shall be applied as provided in Section 4.4 below. Furthermore, and
notwithstanding the provisions of Section 4.4, no credit shall be given by
Beneficiary for any Rents until the money collected is actually received by
Beneficiary at its principal office, or at such other place as Beneficiary shall
designate in writing, and no such credit shall be given for any Rents after
termination of the License, after foreclosure or other transfer of the Property
(or part thereof from which Rents are derived pursuant to this Deed of Trust) to
Beneficiary or any other third party.”;

(j) The fourth sentence in Section 4.4 is hereby amended and restated in full by
deleting it in its entirety and replacing it with the following:

“In no event will the provisions of this Section 4 reduce the Tranche A Notes or
the Tranche C Notes except to the extent, if any, that Rents are actually
received by Beneficiary and applied upon or after said receipt to the Tranche A
Notes or the Tranche C Notes in accordance with the preceding sentence.”;

(k) The first sentence in Section 10.4 is hereby amended and restated in full by
deleting it in its entirety and replacing it with the following:

“Except as expressly provided in the Credit Agreement and this Deed of Trust,
Beneficiary may, without notice, demand, presentment, notice of nonpayment or
nonperformance, protest, notice of protest, notice of intent to accelerate,
notice of acceleration or any other notice or any other action, all of which are
hereby waived by Grantor and all other parties obligated in any manner
whatsoever on the Liabilities, declare the entire unpaid balance of the Tranche
A Notes and the Tranche C Notes immediately due and payable, and upon such
declaration, the entire unpaid balance of the Tranche A Notes and the Tranche C
Notes shall be immediately due and payable.”; and

 

   - 6 -    Tarrant County, TX (Peden Rd)



--------------------------------------------------------------------------------

(l) The first sentence in Section 10.11 is hereby amended and restated in full
by deleting it in its entirety and replacing it with the following:

“The proceeds from any sale, lease or other disposition made pursuant to this
Section 10, or the proceeds from the surrender of any insurance policies
pursuant hereto, or any Rents collected by Beneficiary from the Property
(following any application of such Rents in accordance with the assignment
herein) or sums received pursuant hereto, or proceeds from insurance which
Beneficiary elects to apply to the Liabilities pursuant to this Deed of Trust,
shall be applied by Trustee, or by Beneficiary, as the case may be, to the
Liabilities in the following order and priority: (i) to the payment of all
expenses of advertising, selling and conveying the Property or part thereof,
and/or prosecuting or otherwise collecting rents, proceeds, premiums or other
sums; (ii) to the remainder of the Liabilities, unless otherwise required by the
applicable provisions of the Tranche A Security Agreement, as follows: first, to
the remaining accrued but unpaid interest, second, to the matured part of
principal of the Tranche A Notes and the Tranche C Notes, and third, to
prepayment of the unmatured part, if any, of principal of the Tranche A Notes or
the Tranche C Notes applied to installments of principal in inverse order of
maturity; (iii) the balance, if any and to the extent applicable, remaining
after the full and final payment of the Tranche A Notes and the Tranche C Notes,
and full performance and discharge of the Liabilities to the holder of any
inferior liens covering the Property, if any, in order of the priority of such
inferior liens (Trustee and Beneficiary shall hereby be entitled to rely
exclusively upon a commitment for title insurance issued to determine such
priority); and (iv) the cash balance, if any, to Grantor.”;

it being the intent of this Amendment that the obligations of the Grantor under
the Credit Agreement shall be entitled to the benefits and collateral security
under the Existing Deed of Trust as fully as if such obligations had been
incurred under the Original Credit Agreement as originally in effect.

Section 3. Confirmation and Restatement. The Grantor, in order to continue to
secure the payment of the Liabilities, hereby confirms and restates (a) the
grant of a deed of trust pursuant to the Existing Deed of Trust to the Trustee
for the benefit of the Beneficiary with respect to the Property and (b) the
grant pursuant to the Existing Deed of Trust of a security interest in the
Service Equipment. Nothing contained in this Amendment shall be construed as
(a) a novation of the Liabilities or (b) a release or waiver of all or any
portion of the grant of a deed of trust to the Trustee for the benefit of the
Beneficiary with respect to the Property or the grant to the Beneficiary of a
security interest in the Service Equipment pursuant to the Existing Deed of
Trust.

Section 4. Representations and Warranties. The Grantor hereby represents and
warrants that the representations and warranties made by it in the Existing Deed
of Trust are true and complete in all material respects on and as of the date
hereof as if made on and as of the date hereof.

 

   - 7 -    Tarrant County, TX (Peden Rd)



--------------------------------------------------------------------------------

Section 5. Covenants. The Grantor hereby covenants and agrees to perform each
and every duty and obligation of the Grantor contained in the Existing Deed of
Trust as amended by this Amendment.

Section 6. Effectiveness. This Amendment shall be effective as of the day and
year first written above upon its execution and delivery by the Grantor. Except
as herein provided, the Existing Deed of Trust shall remain unchanged and in
full force and effect.

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute one instrument.

[Signature Page Follows]

 

   - 8 -    Tarrant County, TX (Peden Rd)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by the Grantor as of
the day and year first above written.

 

GRANTOR:   STYROCHEM U.S., LTD., a Texas limited partnership, successor by
conversion to StyroChem U.S., Inc., a Texas corporation By:   StyroChem GP,
L.L.C., a Delaware limited liability company, its general partner   By:   Radnor
Chemical Corporation, a Delaware corporation, its sole member By:  

/s/ Paul D. Ridder

Name:   Paul D. Ridder Title:   President

AGREED TO AND ACCEPTED:

TENNENBAUM CAPITAL PARTNERS, LLC, as collateral agent for the Lenders

 

By:  

/s/ José Feliciano

Name:   José Feliano Title:   Partner

 

   - 9 -    Tarrant County, TX (Peden Rd)



--------------------------------------------------------------------------------

[Grantor]

 

COMMONWEALTH OF PENNSYLVANIA   )      )    SS. COUNTY OF DELAWARE   )   

I CERTIFY that Paul D. Ridder, the President of Radnor Chemical Corporation, a
Delaware corporation and the sole member of StyroChem GP, L.L.C., a Delaware
limited liability company and the general partner of STYROCHEM U.S., LTD., a
Texas limited partnership, personally appeared before me, who is known to me or
satisfactorily proven to be the person who signed the foregoing instrument and
acknowledged that he/she was authorized to execute the same on behalf of said
corporation in such capacity.

GIVEN under my hand and official seal this 16th day of May, 2006.

 

 

/s/ Susan E. Dear

  Notary Public Commission expires January 8, 2009.   Notarial Seal   Susan E.
Dear, Notary Public   Bethel Twp., Delaware County   My Commission Expires
January 8, 2009

 

      Tarrant County, TX (Peden Rd)



--------------------------------------------------------------------------------

[Beneficiary]

 

STATE OF CALIFORNIA   )     )   SS. COUNTY OF LOS ANGELES   )  

I CERTIFY that José Feliciano, the Partner of Tennenbaum Capital Partners, LLC,
a limited liability company, as collateral agent, personally appeared before me,
who is known to me or satisfactorily proven to be the person who signed the
foregoing instrument and acknowledged that he/she was authorized to execute the
same on behalf of said limited liability company in such capacity.

GIVEN under my hand and official seal this 18th day of May, 2006.

 

 

/s/ Leng Ky Vuong

  Notary Public Commission expires June 29, 2007.   Leng Ky Vuong   Comm. #
1427303   Notary Public – California   Los Angeles County   Comm. Exp. June 29,
2007

 

      Tarrant County, TX (Peden Rd)



--------------------------------------------------------------------------------

Exhibit A

Legal Description

That certain real property located at 11591 Business Highway 287 North, in the
City of Fort Worth, County of Tarrant, State of Texas 76179, more particularly
described as follows:

A 20.127 acre tract of land situated in the J.C. Bates Survey, Abstract No. 226,
the E.M. Brown Survey, Abstract No. 247, the M.E.P. & P.R.R. Survey, Abstract
No. 1138, and the M.E.P. & P.R.R. Survey, Abstract No. 1110, Tarrant County,
Texas, said tract of land being that particular tract of land described in deed
to TPI Plastic Company recorded in Volume 7318, Page 2160, Deed Records, Tarrant
County, Texas, less a 0.114 acre tract of land conveyed by Scott Polymers, Inc.
to the State of Texas by deed recorded in Volume 9551, Page 1007, Deed Records,
Tarrant County, Texas and all of a tract of land conveyed by D.J. (Bud) Starnes
to Scott Polymers, Inc. by warranty deed recorded in Volume 9683, page 0023,
Deed Records, Tarrant County, Texas; said 20.127 acre tract of land being more
particularly described as follows:

BEGINNING at an axle found at the southeast corner of said tract; said point
being in the north line of Peden Road (County Road No. 4033, 50 foot
right-of-way), and being South 89 degrees 41 minutes 10 seconds West, along said
north right-of-way line of Peden Road from the intersection of said north
right-of-way line of Peden Road with the southwesterly right-of-way line of Old
Decatur Road (Old Highway 287, 120 foot right-of-way) a distance of 109.25 feet;
said beginning point being also the southwest corner of said Starnes tract;

THENCE South 89 degrees 41 minutes 10 seconds West, with said north right-of-way
line of Peden Road, a distance of 795.34 feet (Deed 793.60 feet) to a 1/2 -inch
iron rod with “Powell & Powell” cap found for corner; said point being in the
east line of a 50 foot strip of land retained by Texas Electric Service Co., and
a curve to the left whose center bears North 38 degrees 03 minutes 19 seconds
West, a distance of 598.69 feet from said point; said point being also a
distance of 25.00 feet from the centerline of the Texas Electric Service Co.
spur track;

THENCE in a northerly direction with the easterly line of said 50 foot strip,
along said curve to the left maintaining a distance of 25.00 feet from the
centerline of said Texas Electric Service Company’s spur track, through a
central angle of 81 degrees 44 minutes 41 seconds, an arc distance of 854.16
feet (Deed 853.85 feet) to a 1/2 -inch iron rod with “Powell & Powell” cap found
at the end of said curve (chord bears North 11 degrees 04 minutes 20 seconds
East, a distance of 783.54 feet);

THENCE North 29 degrees 48 minutes 00 seconds West, with the easterly line of
said 50 foot strip, a distance of 335.70 feet to a 1/2-inch iron rod with “GSES,
INC., RPLS 4804” cap set at the beginning of a curve to the right whose center
bears North 60 degrees 12 minutes 00 seconds East, a distance of 548.69 feet
from said point;

THENCE in a northwesterly direction with the easterly line of said 40 foot
strip, along said curve to the right, continuing to maintain 25.00 feet from
said Texas Electric Service Company’s rail spur track, through a central angle
of 30 degrees 00 minutes 00 seconds, an arc distance of 287.29 feet to a
5/8-inch iron rod with “GSES, INC., RPLS 4804” cap set at the end of said curve
(chord bears North 14 degrees 48 minutes 00 seconds West, a distance of 284.02
feet);

THENCE North 00 degrees 12 minutes 00 seconds East with the easterly line of
said 50-foot strip, continuing along a line 25.00 feet east of said Texas
Electric Service Company rail spur track, a distance of 1072.70 feet to a
5/8-inch iron rod with “Gonzalez & Schneeberg” cap found for corner, said point
being the most westerly southwest corner of said 0.114 acre tract;

 

      Tarrant County, TX (Peden Rd)



--------------------------------------------------------------------------------

THENCE North 83 degrees 20 minutes 09 seconds East, with the south line of said
0.114 acre tract, a distance of 11.84 feet (Deed 12.08 feet) to a Railroad
monument in concrete found for an interior corner of said 0.114 acre tract;

THENCE South 16 degrees 13 minutes 19 seconds East, with a westerly line of said
0.114 acre tract, a distance of 104.67 feet (Deed 104.60 feet) to a Railroad
monument in concrete found for the southeast corner of said 0.114 acre tract,
said point being in the westerly right-of-way line of Old Decatur Road (120’
right-of-way at this point); and said point being also on a curve to the left
whose center bears North 80 degrees 31 minutes 30 seconds East, a distance of
1969.90 feet from said point;

THENCE in a southeasterly direction, along said curve to the left, with said
westerly and southwesterly right-of-way line of Old Decatur Road, through a
central angle of 14 degrees 19 minutes 05 seconds, an arc distance of 492.27
feet to a 1/2 -inch iron rod with “Powell & Powell” cap found at the end of said
curve (chord bears South 16 degrees 38 minutes 03 seconds East, a distance of
490.99 feet);

THENCE South 23 degrees 47 minutes 35 seconds East, continuing with said
southwesterly right-of-way line of Old Decatur Road, at a distance of 1748.54
feet (Deed 1745.8 feet) pass a 1/2 -inch iron rod with “Powell & Powell” cap
found for the north corner of said Starnes tract; continuing, in all a distance
of 2003.29 feet to a 5/8-inch iron rod with “Gonzalez & Schneeberg” cap found
for corner at the intersection of said southwesterly right-of-way line of Old
Decatur Road with said north right-of-way line of Peden Road;

THENCE South 89 degrees 41 minutes 10 seconds West, with said north right-of-way
line of Peden Road, a distance of 109.25 feet to the Point of Beginning;
containing 876,737 square feet or 20.127 acres of land, more or less.

 

      Tarrant County, TX (Peden Rd)